Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification Objection
The specification is objectionable. All figure descriptions and descriptive statements must clearly and accurately describe the claimed design (MPEP 1503.01, II). In order to accurately identify the views depicted in the claimed design, the examiner suggests amending the specification as follows:

For clarity and consistency, the figure description for FIG. 3 should be amended to read: 

-- FIG. 3 is a bottom, rear and left side perspective view of the food holder in the unrolled, flat state; --

The broken line statement is objected to for not clearly and accurately describing what the broken lines in the drawings illustrate. The words "illustrative purposes" do not properly describe the purpose of the broken lines in the drawings, as the entire drawing disclosure is for illustrative purposes (see MPEP 1503.02, subsection III and In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967.)) In order to properly describe what the broken lines illustrate, the description of the broken lines must be amended and should read as follows:

-- The broken lines depicting the burrito form no part of the claimed design. --
 
 
Claim Objection
For propriety of form (37 CFR § 1.153(a)), and to convey the accurate intent of the claim, the Claim must be amended to read:

	-- We claim the ornamental design for a food holder as shown and described. --

Claim Rejections ‐ 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim is indefinite and nonenabling for the following reasons:
 
The inconsistencies between the figure drawings cause the appearance of the described design to be uncertain. “The only use possible for an ornamental design is its embodiment, exhibition, and observation.” (In re Mann, 8 USPQ2nd 2030). In other words, if one can determine what the design looks like from the specification, the claim is enabled. One must be able to observe the design according to the scope asserted. In this application, the claim is not commensurate with the scope asserted because applicant describes variations of the design that cannot be determined from what is shown.
 
ALL figure drawings must be consistent. Inconsistencies are listed as follows:
 
FIG. 2 is inconsistent with FIGS. 6, 7 and 9. FIG. 2 appears to depict the rimmed base of the claimed design with a flat bottom. FIG. 6, 7, and 9 appear to depict the rimmed base of the claimed design with a curved bottom. See figures below for reference:

    PNG
    media_image1.png
    416
    848
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    307
    363
    media_image2.png
    Greyscale

 
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.



Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above. The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEN L SOUTHWOOD whose telephone number is (571) 272-1509. The examiner can normally be reached Monday - Thursday 8a.m. - 5p.m. ET, Friday 8a.m. - 12p.m. ET.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Nicole Shiflet can be reached on (517) 272-9839, or, the examiner’s supervisor, Susan B Hattan can be reached on (571) 272-6024. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
 

 
 
/Y.L.S./
Examiner, Art Unit 2918           

/NICOLE C SHIFLET/Examiner, Art Unit 2919